Citation Nr: 1812134	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran subsequently testified during a travel board hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing has been associated with the record.

The claim was then remanded by the Board in December 2013 and July 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Procedurally, the Veteran is awaiting a videoconference hearing for a separate claim of entitlement to service connection for cirrhosis.  As such, this matter will be addressed at a later date following the completion of the requested hearing.

The Veteran filed a claim for entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities in January 2018.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Hepatitis C is not related to service, to include any injury or event therein.


CONCLUSION OF LAW

Hepatitis C was not incurred in service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomotology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case, the evidence of record clearly establishes that the Veteran has been diagnosed with hepatitis C.  Specifically, he was diagnosed with hepatitis C in a September 2017 VA examination with an initial diagnosis noted to be in 1990.  Further, a VA treatment letter dated June 2016 noted that his hepatitis C had been successfully treated.  Therefore, a current diagnosis is shown.

While a current diagnosis is shown, presumptive service connection is not for application.  Specifically, presumption based upon continuity of symptomatology is not warranted because hepatitis C is not one of the chronic diseases set forth in 38 C.F.R. §§ 3.307(a)(2), 3.309(a).  Further, since hepatitis C is not one of the enumerated disorders, the one-year presumption is also not warranted.  Moreover, the Veteran has not argued and the record does not show that hepatitis C is related to a service-connected disability.  As such, secondary service-connection is not warranted.  Therefore, the threshold question is whether there is a medical nexus between an injury or event in service and the current diagnosis of hepatitis C.

The Veteran testified that his symptoms began immediately following his discharge from service.  Service treatment records reveal no complaint of, diagnosis of, or treatment for, hepatitis or any symptoms that could be reasonably attributed to hepatitis.  Moreover, hepatitis C was not recognized prior to the late 1980s and as he separated from service in the late 1969, the absence of in-service manifestations is not dispositive of the issue. 

Nonetheless, the Veteran has alleged several in-service points of exposure for the Board's consideration, to include treatment with morphine syrettes during field triage following a February 1969 mine explosion, a May 1969 ambush in Vietnam, related surgeries, and through blood transference during combat and post-combat body pickups.  

Generally, a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is found to be a competent and credible regarding the in-service events.  His testimony is also largely corroborated by the evidence, to include confirmed combat service in Vietnam.  To this end, he received several Vietnam and combat-related medals, he was awarded an Army Commendation Medal based on the May 1969 ambush, and service treatment records dated February 1969 note injury suffered when his vehicle hit a mine.  Thus, his descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  As such, evidence supports several pertinent in-service events.  

That said, it is not the end of the inquiry.  Also relevant to this issue, several risk factors for hepatitis C have been recognized by VA, including intravenous (IV) drug use, blood transfusions before 1992, organ transplant before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) Nov. 30, 1998. 

Most recently, in July 2017, the Board remanded the issue in order to obtain an opinion regarding the etiology of hepatitis C.  In a September 2017 VA examination, the Veteran reported that he was injured twice in Vietnam, including the ambush and vehicle explosion.  He denied having a blood transfusion but acknowledged a 15 year history of alcohol, marijuana, cocaine, and heroin use, which ended 4 years previously.  He reported accidental exposure to blood and intravenous drug use or intranasal cocaine use.

After a review of the file and a physical examination, the examiner concluded that hepatitis C was less likely incurred in, or otherwise related to, the Veteran's active duty service, including medical treatment received as a result of combat injuries in Vietnam.  Instead, the examiner opined that the Veteran's diagnosis was at least as likely related to his history of drug abuse following service.  

The rationale was that the Veteran was included in a group of persons known to be at an increased risk for hepatitis C based on research cited from the Center for Disease Control.  To that end, the examiner related that the Veteran had a history of drug use.  While the examiner acknowledged that the Veteran had shrapnel wound injuries and potential blood exposure during combat, the examiner stressed that the primary risk factor remained drug use.  The examiner also cited a medical article from the National Institutes of Health for the proposition that intranasal drug use was a recognized mode of transmission of hepatitis C.  

The Board affords significant probative value to this opinion. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the examiner's opinion is of great probative value.

The opinion is also supported by additional evidence, to include a February 2010 VA examiner's observation that the Veteran presented with hepatitis C risk factors of intravenous drug use and cocaine.  Further, there is no contradictory medical opinion of record.  Therefore, the medical evidence weighs heavily against the claim.

The Board has also considered the Veteran's lay statements that a nexus exists between his injuries in service and current diagnosis of hepatitis C.  However, he is not competent to provide an opinion regarding the etiology of his disability.  See Jandreau, 492 F.3d at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Thus, the Board places more probative value on the medical evidence, supported with medical research, than on his belief that a nexus between the two exists.    

Based on the above, the preponderance of the evidence weighs against the claim.  Accordingly, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


